IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-30831
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SHERMAN A. BERNARD,

                                     Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 92-CR-558
                       - - - - - - - - - -
                         February 21, 1996

Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Sherman A. Bernard, formerly Commissioner of Insurance for

Louisiana, appeals the denial of his motion for relief from his

federal conviction pursuant to 28 U.S.C. § 2255.   Bernard has

failed to brief for appeal his contentions that his conviction

violated the political question doctrine and the Tenth Amendment,

that his plea was involuntary because entered under the threat of

a 40-year prison term, that the district court did not inform him

of his right to appeal, and that the district court failed to

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-30831
                               -2-

explain its reasons for sentencing him at the top of the

applicable guideline sentencing range.    Because he has failed to

brief those contentions, Bernard has abandoned them.    Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993).

     Bernard also contends that his conviction was precluded by

the McCarran-Ferguson Act, 15 U.S.C. § 1012(b); that the

Government could not prove the interstate-commerce nexus

necessary to create federal jurisdiction over his offense; that

the Government could not prove that Bernard accepted campaign

contributions as quid pro quo for his actions; that the

Government breached its plea agreement with him; that he received

ineffective assistance of counsel; and that he was entitled to an

evidentiary hearing in the district court.

     We have reviewed the record and the briefs of the parties

and we find no reversible error.   Accordingly, we affirm

essentially for the reasons given by the district court.

Finally, because the record was sufficient for the district court

to determine that Bernard was entitled to no relief, Bernard was

not entitled to an evidentiary hearing.

     AFFIRMED.